           Case 1:16-vv-00359-UNJ Document 94 Filed 11/10/20 Page 1 of 4




    In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                        Filed: October 13, 2020

* * * * * * * * * * * * *  *
RUSSELL BURDEN,            *                               No. 16-359V
                           *                               Special Master Sanders
         Petitioner,       *
                           *                               UNPUBLISHED
v.                         *
                           *
SECRETARY OF HEALTH        *                               Attorneys’ Fees and Costs
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *

Ronald C. Homer, Conway, Homer, P.C., Boston, MA, for Petitioner;
Linda S. Renzi, United States Dep’t of Justice, Washington, DC, for Respondent.

                 DECISION AWARDING ATTORNEYS’ FEES AND COSTS1

        On March 21, 2016, Russell Burden (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §300aa-10 et seq.
(2012). Petitioner alleged that the influenza vaccine he received on October 7, 2013, caused him
to develop Guillain-Barré syndrome. On April 14, 2020, the parties filed a stipulation for award,
which the undersigned adopted as her decision awarding compensation on April 17, 2020. ECF
No. 83.




1
  The undersigned intends to post this Ruling on the United States Court of Federal Claims' website. This
means the Ruling will be available to anyone with access to the Internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this case,
the undersigned is required to post it on the United States Court of Federal Claims' website in accordance
with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion
of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
             Case 1:16-vv-00359-UNJ Document 94 Filed 11/10/20 Page 2 of 4




        On June 23, 2020, Petitioner filed a motion for attorneys’ fees and costs. ECF No. 87 (“Fees
App.”). Petitioner requests total attorneys’ fees and costs in the amount of $80,178.17, representing
$60,290.55 in attorneys’ fees and $19,887.62 in attorneys’ costs. Fees App. at 1. Pursuant to
General Order No. 9, Petitioner has indicated that he has not incurred any out of pocket costs. Id.
Respondent responded to the motion on June 29, 2020, stating that Respondent “is satisfied that
the statutory requirements for an award of attorneys’ fees and costs are met in this case” and asking
the Court to “exercise its discretion and determine a reasonable award for attorneys’ fees and
costs.” Resp’t’s Resp. at 2-3, ECF No. 89. Petitioner did not file a reply thereafter.

        This matter is now ripe for consideration.

   I.         Reasonable Attorneys’ Fees and Costs

         The Vaccine Act permits an award of reasonable attorneys’ fees and costs. § 15(e). The
Federal Circuit has approved the lodestar approach to determine reasonable attorneys’ fees and
costs under the Vaccine Act. Avera v. Sec’y of Health & Human Servs., 515 F.3d 1343, 1348 (Fed.
Cir. 2008). This is a two-step process. Id. First, a court determines an “initial estimate . . . by
‘multiplying the number of hours reasonably expended on the litigation times a reasonable hourly
rate.’” Id. at 1347–48 (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)). Second, the court may
make an upward or downward departure from the initial calculation of the fee award based on
specific findings. Id. at 1348.

    It is “well within the special master’s discretion” to determine the reasonableness of fees.
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521–22 (Fed. Cir. 1993); see also Hines
v. Sec’y of Health & Human Servs., 22 Cl. Ct. 750, 753 (1991). (“[T]he reviewing court must grant
the special master wide latitude in determining the reasonableness of both attorneys’ fees and
costs.”). Applications for attorneys’ fees must include contemporaneous and specific billing
records that indicate the work performed and the number of hours spent on said work. See Savin
v. Sec’y of Health & Human Servs., 85 Fed. Cl. 313, 316–18 (2008). Such applications, however,
should not include hours that are “‘excessive, redundant, or otherwise unnecessary.’” Saxton, 3
F.3d at 1521 (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)).

        Reasonable hourly rates are determined by looking at the “prevailing market rate” in the
relevant community. See Blum, 465 U.S. at 895. The “prevailing market rate” is akin to the rate
“in the community for similar services by lawyers of reasonably comparable skill, experience and
reputation.” Id. at 895, n.11. Petitioners bear the burden of providing adequate evidence to prove
that the requested hourly rate is reasonable. Id.

        a.       Hourly Rate

        The decision in McCulloch provides a framework for consideration of appropriate ranges
for attorneys’ fees based upon the experience of the practicing attorney. McCulloch v. Sec’y of
Health & Human Servs., No. 09-293V, 2015 WL 5634323, at *19 (Fed. Cl. Spec. Mstr. Sept. 1,
2015), motion for recons. denied, 2015 WL 6181910 (Fed. Cl. Spec. Mstr. Sept. 21, 2015). The
          Case 1:16-vv-00359-UNJ Document 94 Filed 11/10/20 Page 3 of 4




Court has since updated the McCulloch rates, and the Attorneys’ Forum Hourly Rate Fee
Schedules for 2015–2016, 2017, 2018, 2019, and 2020 can be accessed online.3

        The undersigned has reviewed the requested hourly rates for petitioner’s counsel at
Conway, Homer, P.C. (the billing records indicate that the majority of attorney work was
performed by Ms. Mr. Joseph Pepper, with supporting work done by Mr. Ronald Homer, Ms.
Christina Ciampolillo, Ms. Lauren Faga, Ms. Meredith Daniels, and Mr. Patrick Kelly). The rates
requested are consistent with what these individuals have previously been awarded for their
Vaccine Program work, and the undersigned finds them to be reasonable herein.

       b. Reasonable Number of Hours

         Attorneys’ fees are awarded for the “number of hours reasonably expended on the
litigation.” Avera, 515 F.3d at 1348. Counsel should not include in their fee requests hours that are
“excessive, redundant, or otherwise unnecessary.” Saxton, 3 F.3d at 1521 (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)).

         The undersigned has reviewed the submitted billing entries and finds that the hours billed
are largely reasonable. However, a small amount must be reduced for attorney time billed for
review of status reports prepared by other attorneys. The undersigned notes that it is common
practice for Conway, Homer, P.C. to have several attorneys assist over the course of a case. In
some instances, such as when preparing substantive documents like the petition, briefs, and
settlement demands, it is reasonable to have another set of eyes review that document. However,
it is not reasonable to have an attorney bill for time to review routine filings, such as status reports
and motions for enlargement of time, when those filings were prepared (and billed for) by another
attorney. To offset these issues, the undersigned finds a reduction of $600.00 to be appropriate in
this case. Accordingly, petitioner is awarded final attorneys’ fees of $59,690.55.

       c. Attorney Costs

         Like attorneys’ fees, a request for reimbursement of attorneys’ costs must be reasonable.
Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioner requests
a total of $19,887.62 in attorneys’ costs, comprised of acquiring medical records, postage, the
Court’s filing fee, travel costs for counsel to meet with Petitioner, and work performed by
Petitioner’s life care planner. Fees App. at 34-36. Petitioner has provided adequate documentation
of all these expenses and they appear reasonable for the work performed in this case. Petitioner is
therefore awarded the full amount of costs sought.

       II.     Conclusion

       In accordance with the Vaccine Act, 42 U.S.C. §15(e) (2012), the undersigned has
reviewed the billing records and costs in this case and finds that Petitioner’s request for fees and



3
 The OSM Fee Schedules are available at: http://www.cofc.uscourts.gov/node/2914. The hourly rates
contained within the schedules are updated from the decision in McCulloch, 2015 WL 5634323.
           Case 1:16-vv-00359-UNJ Document 94 Filed 11/10/20 Page 4 of 4




costs, other than the reductions delineated above, is reasonable. Based on the above analysis, the
undersigned finds that it is reasonable to compensate Petitioner and his counsel as follows:

    Attorneys’ Fees Requested                                             $60,290.55
    (Reduction to Fees)                                                   - ($600.00)
    Total Attorneys’ Fees Awarded                                         $59,690.55

    Attorneys’ Costs Requested                                            $19,887.62
    (Reduction of Costs)                                                       -
    Total Attorneys’ Costs Awarded                                        $19,887.62

    Total Attorneys’ Fees and Costs                                       $79,578.17


       Accordingly, the undersigned awards a lump sum in the amount of $79,578.17,
representing reimbursement for Petitioner’s attorneys’ fees and costs, in the form of a check
payable to Petitioner and Petitioner’s counsel, Mr. Ronald Homer.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.4

                IT IS SO ORDERED.

                                                         s/Herbrina D. Sanders
                                                         Herbrina D. Sanders
                                                         Special Master




4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
